Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 5, 2018

                                      No. 04-17-00496-CR

                                      Tracy Diane GRIER,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B12462
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

        Initially, Appellant Tracy Diane Grier had court-appointed counsel on appeal. Later,
after the trial court determined Appellant was not indigent, the trial court discharged appointed
counsel, and Appellant is now representing herself on appeal.
        We granted Appellant’s motion for extension of time to file her brief, and we set her brief
due on January 29, 2018. Before the due date, Appellant filed a ten-page, hand-written response
which asks this court to reduce her sentence to time served, or to grant her other relief from her
sentence. She asserts that the District Attorney’s office made errors in prosecuting her case and
that her attorney provided ineffective assistance.
        Although Appellant’s response asserts certain facts, it does not comply with Rule 38.1 of
the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Specifically, the brief does
not include the following:
       •   Identity of Parties and Counsel,
       •   Table of Contents,
       •   Index of Authorities,
       •   Statement of the Case,
       •   Any Statement Regarding Oral Argument,
       •   Issues Presented,
       •   Statement of Facts,
       •   Summary of the Argument, or
       •   Argument.
See id. The brief has these additional defects.
       •   No part of the brief contains any citations to the record. See id. R. 38.1(g) (“The
           statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The
           brief must contain . . . appropriate citations . . . to the record.”).
       •   The brief asserts numerous facts—without citations to the record—but fails to present
           any legal arguments. See id. (“The brief must contain a clear and concise argument
           for the contentions made . . . .”).
       •   The brief does not list a single authority. See id. (requiring “appropriate citations to
           authorities”).
       •   The brief does not comply with the form requirements of Rule 9.4. See id. R. 9.4.
       We STRIKE Appellant’s brief and ORDER Appellant Tracy Diane Grier to file either a
motion to dismiss or an amended brief within TWENTY-ONE DAYS of the date of this order.
The amended brief must correct all of the violations listed above and fully comply with the
applicable rules. See, e.g., id. R. 9.4, 9.5, 38.1.
       If Appellant fails to file a brief or motion as ordered, we will submit this appeal on the
record alone and we will review the record solely for fundamental error. See Lott v. State, 874
S.W.2d 687, 687–88 & n.1 (Tex. Crim. App. 1994).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court